DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Invention I without traverse in the Reply filed 25 March 2022 is acknowledged.  The elected Invention encompasses claim 1.  Withdrawn claim 2 was canceled.  The restriction requirement is deemed proper and is made FINAL.

Response to Amendment
Amendments were filed 14 May 2022.  The amendments to the claims, specification, drawings, and abstract have been entered.  Claim 1 is pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Zuniga (Reg. No. 67,038) on 3 June 2022.


The Abstract has been amended to read as follows (clean version):
Nuclear reactor fuel assembly comprising fuel elements installed in a frame having guide channels and spacer grids; a bottom nozzle; and a removable head.  The head comprising collet tubes, an upper shell, a support element in the form of a tube, and springs.  The collet tubes comprise two coaxially arranged tubes that are movable relative to each other and that each have stops on their side surfaces.  The stops interact with each other to select the length of the collet tubes.  The upper shell has a tube with a rigidly fixed plate interacting with the springs.  The plate has plural holes having a shape corresponding to a shape of a respective boss of the support element.  The clearance in plan view between a respective hole and a respective boss being at least the mounting clearance between the tube of the support element and the tube of the upper shell.


The Specification has been amended as follows: 
In the substitute specification (clean version) at page 4, line 3, “plate (16)” has been amended as follows -- plate [[(16)]] (10) --.
In the substitute specification (clean version) at page 4, lines 28-29, “structural elements of the control rod (16) interact with the plate (10). The control rod (16) falling” has been amended as follows -- structural elements (16) of the control rod [[(16)]] interact with the plate (10). The control rod [[(16)]] falling --.

In the substitute specification (clean version) at page 5, lines 2-4, “structural elements of the control rod (16) interact with the plate (10) rigidly fixed in the tube (9) of the upper shell (6) pressing it down. The control rod (16) falling” has been amended as follows -- structural elements (16) of the control rod [[(16)]] interact with the plate (10) rigidly fixed in the tube (9) of the upper shell (6) pressing it down. The control rod [[(16)]] falling --.

Allowable Subject Matter
Claim 1 is allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a nuclear reactor fuel assembly comprising a removable head having an upper shell; a support element; springs; and collet elements.  The collet elements comprise support platforms that interact with each other and are respectively located on the inner surface of upper tubes and the outer surface of lower tubes.  The support element: is made in the form of a tube coaxially located with respect to a tube of the upper shell with a mounting clearance; has bosses in a lower part of the support element interacting with the springs; and has a stop in an upper part of the support element interacting with the tube of the upper shell.  A plate of the upper shell has a hole opposite each boss.  The clearance between a respective hole and a respective boss being at least the mounting clearance between the support element tube and the upper shell tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646